Citation Nr: 1745219	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-17 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial higher rating for service-connected bilateral plantar fasciitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1988 to October 1988 and on active duty from March 2003 to December 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appealed issue of an increased initial rating for bilateral plantar fasciitis, currently evaluated as 10 percent disabling. 

The Veteran was last afforded a VA examination in August 2010. As such, a new VA medical examination is warranted to determine the nature and severity of the Veteran's plantar fasciitis. 38 C.F.R. § 3.159(c)(4) and McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the need for a medical examination, the Board notes that during the August 2010 VA examination, the Veteran's bilateral plantar fasciitis diagnosis was confirmed.  The Veteran reported pain with prolonged standing or walking. There was no evidence of functional limitation; however, the Veteran experienced constant pain with standing and walking. The Veteran exhibited tenderness to palpation of the planter aspect of his feet and pain with manipulation of his feet. The Veteran's gait was normal for body habitus and he did not use an assistive device for ambulation. Strength testing was 5/5. Coordination testing was inconclusive because the Veteran refused to toe walk/heel walk due to pain. There was no evidence of muscle atrophy, deformity, Achilles tendon misalignment, malalignment, edema, callosities, spasms, abnormal movement, guarding of movement, weakness, or abnormal weight-bearing. Dorsi and plantar flexion were within normal limits. The Veteran denied weakness or fatigability at rest, standing or while walking.

During the June 2016 hearing, the Veteran testified that his service-connected bilateral plantar fasciitis warrants a higher rating because he experienced pain with standing, walking, and was unable to engage in his routine recreational activities i.e., City League football coach, church usher, catering etc. The Veteran testified that he could only stand for 45 minutes then has to sit and elevate his feet. The Veteran testified that he is currently employed but has lost jobs because he could not stand for long periods of time. The Veteran testified that a chiropractor observed him walking and informed him that he "walked  . . . and applied more pressure on the front part of his feet to try to relieve the stress off of his heels." The Veteran testified that there is no clinical record of the chiropractic assessment. The Veteran testified that VA prescribed him cortisone, pain medication, and shoe orthotics. The Veteran also testified that he wears "big boots at night" to alleviate pain in his feet. Under the circumstances, the Board finds that the requirements for obtaining a VA examination have been satisfied.  

Accordingly, the case is REMANDED for the following action:

1.  Please obtain updated VA treatment records.

2. The Veteran should be afforded a VA feet examination to determine the nature and extent of his bilateral plantar fasciitis. It is imperative that the claims folder, containing all evidence relevant to the case (including a copy of this REMAND), be provided to the VA examiner who is designated to examine the Veteran, so that the examiner can review the Veteran's pertinent medical history and circumstances.  The examiner should state the current severity of the Veteran's bilateral planter fasciitis.  The rationale for all opinions expressed should be explained.

The examiner must perform all indicated tests and studies necessary for a complete evaluation of the service-connected bilateral plantar fasciitis. The examiner shall identify all musculoskeletal/fascia/ligament or other symptoms associated with the Veteran's bilateral plantar fasciitis. All functional limitations resulting from the service-connected bilateral plantar fasciitis are to be identified, including whether there is any pain, weakened movement, excess fatigability or incoordination on movement of each foot. 

3. After completing the requested actions, re-adjudicate the claim for an initial rating in excess of 10 percent for bilateral plantar fasciitis.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.  They should be allowed an appropriate period of time for response.  The case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




